UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-K/A Amendment No. 1 (Mark One) x ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended December 31, 2008 OR ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Commission file number: 000-53350 AXIS TECHNOLOGIES GROUP, INC. (Exact name of registrant as specified in its charter) Delaware 26-1326434 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification Number) 2055 S. Folsom
